DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Amendment
The amendment filed on 06/03/2022 has been entered. Claims 1-3, 5-13, 15-20 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2019-0094313 filed on 08/02/2019. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol (US20190031187) in view of Jacobs (US20190368601).
Regarding claim 1, Noguerol teaches an apparatus for controlling a vehicle, the apparatus comprising:
a communicator configured to receive a setting value signal related to at least one of a first setting value, a second setting value, or a third setting value that are set in advance from a user terminal, and transmit a signal to the user terminal ([0027]-[0028] disclosing a system 100 “communicator” that allows transfer of user profiles and customized features to the cloud and to the vehicle from a personal device “terminal”. [0034] disclosing at least a first, second and third feature setting that can be set in advance such as suspension, torque and braking. [0052] discloses providing a plurality of user adjustable settings to a user “transmit signal to the user terminal”); and
a controller configured to control at least one of a travelling device, a braking device, or a steering device based on the received setting value ([0034] disclosing the controller in communication with the server and controls the braking or torque or suspension per the settings set by the user).
	Noguerol does not teach wherein the controller determines a speed of the vehicle, and controls the at least one of the travelling device, the braking device, or the steering device to absorb a shock applied to the vehicle based on determined speed and the received setting value.
Jacobs teaches wherein the controller determines a speed of the vehicle, and controls the at least one of the travelling device, the braking device, or the steering device to absorb a shock applied to the vehicle based on determined speed and the received setting value ([0040] disclosing determining the speed of the vehicle falls below a threshold and applying transmission braking “travelling device” for shock mitigation. [0047] and [0048] disclosing the controller determining the speed of the vehicle and determines whether a driver has initiated a transmission braking mode “received setting value”. It is interpreted from the citations that the controller determines the speed of the vehicle and controls at least the travelling device to absorb the shock based on the speed and the setting value by the user).
Noguerol and Jacobs are analogous art because they are in the same field of endeavor, user preference settings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol to incorporate the teaching of Jacobs of wherein the controller determines a speed of the vehicle, and controls the at least one of the travelling device, the braking device, or the steering device to absorb a shock applied to the vehicle based on determined speed and the received setting value in order to absorb a shock to the vehicle as taught by Jacobs ([0040]).

Regarding claim 2, Noguerol as modified by Jacobs teaches the apparatus of claim 1, further comprising a determiner configured to determine user information,
wherein the communicator receives the user information, and the controller controls the determiner to perform user authentication based on the user information(Noguerol [0046] disclosing identifying the user by sensors such as imaging sensors).

Regarding claim 5, Noguerol as modified by Jacobs teaches the apparatus of claim 1, further comprising an input configured to receive a signal for changing the at least one of the first setting value, the second setting value, or the third setting value from the user (Noguerol [0052]-[0053] discloses providing a plurality of user adjustable settings to a user and modifying the feature settings of the vehicle. [0054] disclosing the at least first, second and third setting values such as torque, braking and suspension),
wherein the controller controls the at least one of the travelling device, the braking device, or the steering device based on the changing signal(Noguerol [0053] disclosing modifying the vehicle feature settings. ([0034] disclosing the controller in communication with the server and controls the braking or torque or suspension per the settings set by the user).

Claims 11, 12 and 15 are rejected for similar reasons as claims 1, 2 and 5, see above rejection.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol (US20190031187) in view of Jacobs and Rander (US10126749).
Regarding claim 3, Noguerol as modified by Jacobs teaches the apparatus of claim 1. Noguerol as modified by Jacobs does not teach wherein the controller controls a sensitivity of the steering device.
Rander teaches wherein the controller controls a sensitivity of the steering wheel device(col 10 lines 50-57 disclosing a smooth steering. col 15 lines 10-25 disclosing controlling the steering to be moderate steering “sensitivity of the steering wheel).
Noguerol as modified by Jacobs and Rander are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol as modified by Jacobs to incorporate the teaching of Rander of controlling a sensitivity of the steering wheel in order to operate the vehicle in certain modes based on rider’s comfort profile (Rander col 10 lines 27-37).

Claim 13 is rejected for similar reasons as claim 3, see above rejection.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol (US20190031187) in view of Jacobs and Ricci (US9147296). 
Regarding claim 6, Noguerol as modified by Jacobs teaches the apparatus of claim 1. Noguerol as modified by Jacobs does not teach wherein the controller controls the at least one of the travelling device, the braking device, or the steering device of the vehicle for the vehicle to maintain a preset posture.
Ricci teaches wherein the controller controls the at least one of the travelling device, the braking device, or the steering device of the vehicle for the vehicle to maintain a preset posture (col 45 lines 1-12 disclosing controlling the steering wheel position per user preference).
Noguerol as modified by Jacobs and Ricci are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol as modified by Jacobs to incorporate the teaching of Ricci of controlling a sensitivity of the steering wheel in order to adjust the vehicle to a user preference.

Claim 16 is rejected for similar reasons as claim 6, see above rejection.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol (US20190031187) in view of Jacobs and Ricci (US9147296) and Owen (US20170247023).
Noguerol as modified by Jacobs and Ricci teaches apparatus of claim 6. Noguerol as modified by Jacobs and Ricci does not teach wherein the controller determines whether to change steering of the vehicle, and controls the at least one of the travelling device, the steering device, or the braking device for the vehicle to be kept horizontal based on a result of the determination.
Owen teaches wherein the controller determines whether to change steering of the vehicle, and controls the at least one of the travelling device, the steering device, or the braking device for the vehicle to be kept horizontal based on a result of the determination ([0061]-[0062] disclosing controlling the brakes of the vehicle to keep the vehicle from sinking or digging into one side of the road, therefore keeping the vehicle horizontal when it is determined that the vehicle needs to be steered to avoid going to one side off the road).
Noguerol as modfied by Jacobs and Ricci and Owen are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol as modified by Jacobs and Ricci to incorporate the teaching of Owen of wherein the controller determines whether to change steering of the vehicle, and controls the at least one of the travelling device, the steering device, or the braking device for the vehicle to be kept horizontal based on a result of the determination in order to prevent or at least limit the sliding of the vehicle down the slope (Owen [0062]).

Regarding claim 8, Noguerol as modified by Jacobs and Ricci teaches the apparatus of claim 6. Noguerol as modified by Jacobs and Ricci does not teach further comprising a sensor configured to detect a state of a road surface on which the vehicle travels, wherein the controller controls the at least one of the travelling device, the steering device, or the braking device to prevent a slip of the vehicle based on a result of the detection.
Owen teaches further comprising a sensor configured to detect a state of a road surface on which the vehicle travels([0043] disclosing a plurality of sensors to detect the characteristics of the road over which the vehicle travels),
wherein the controller controls the at least one of the travelling device, the steering device, or the braking device to prevent a slip of the vehicle based on a result of the detection([0061]-[0062] disclosing controlling the brakes to prevent a slip of the vehicle when it is determined that one side wheels are uphill and the other side is downhill).
Noguerol as modfied by Jacobs and Ricci and Owen are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol as modified  by Jacobs and Ricci to incorporate the teaching of Owen of further comprising a sensor configured to detect a state of a road surface on which the vehicle travels wherein the controller controls the at least one of the travelling device, the steering device, or the braking device to prevent a slip of the vehicle based on a result of the detection in order to prevent or at least limit the sliding of the vehicle down the slope (Owen [0062]). 

Claims 17 and 18 are rejected for similar reasons as claims 7 and 8, see above rejection.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol (US20190031187) in view of Jacobs and Ricci (US9147296) and Ishioka (US20190375412)
Regarding claim 9, Noguerol as modified by Jacobs and Ricci teaches the apparatus of claim 6. Noguerol as modified by Jacobs and Ricci does not teach wherein the controller determines whether the vehicle performs a sudden braking, and adjusts a hydraulic pressure of the braking device to apply a brake pressure to the braking device based on a result of the determination.
Ishioka teaches wherein the controller determines whether the vehicle performs a sudden braking, and adjusts a hydraulic pressure of the braking device to apply a brake pressure to the braking device based on a result of the determination ([0080] disclosing determining that sudden braking is necessary to decelerate the vehicle. [0067] disclosing adjusting the hydraulic brake pressure based on the determined braking. This is interpreted as adjusting the hydraulic pressure to apply sudden braking).
Noguerol as modfied by Jacobs and Ricci and Ishioka are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol as modified by Jacobs and Ricci to incorporate the teaching of Ishioka of wherein the controller determines whether the vehicle performs a sudden braking, and adjusts a hydraulic pressure of the braking device to apply a brake pressure to the braking device based on a result of the determination in order to decelerate the vehicle in a timely manner by applying sudden braking when it is determined that the braking distance is longer than the relative distance between the own vehicle and the preceding vehicle (Ishioka [0080]).

Claim 19 is rejected for similar reasons as claim 9, see above rejection.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Noguerol (US20190031187) in view of Jacobs and Ricci (US9147296) and Ishioka (US20190375412) and Takeshi (US US20110004385).
Regarding claim 10, Noguerol as modified by Jacobs and Ricci and Ishioka teaches the apparatus of claim 9. Noguerol as modified by Jacobs and Ricci and Ishioka does not yet teach wherein the controller determines whether the braking device has generated a braking force sufficient to stop the vehicle within a preset sudden braking distance, and allows an additional pressure to be applied the braking device to minimize a braking distance of the vehicle based on a result of the determination. 	Ishioka however teaches increasing the brake pressure in order to sudden brake the vehicle ([0080] disclosing determining that sudden braking is necessary to decelerate the vehicle. [0067] disclosing adjusting the hydraulic brake pressure based on the determined braking. This can be interpreted as adjusting the hydraulic pressure to apply sudden braking).
Takeshi teaches wherein the controller determines whether the braking device has generated a braking force sufficient to stop the vehicle within a preset sudden braking distance, and allows an additional pressure to be applied the braking device to minimize a braking distance of the vehicle based on a result of the determination([0048] disclosing determining that the braking force by the driver is insufficient so additional brake pressure is applied to the brake to avoid a collision, thus when it is determined that a braking force is not sufficient to stop the vehicle within a preset braking distance an additional pressure is applied to the braking to minimize the braking distance).
Noguerol as modfied by Jacobs and Ricci and Ishioka and Takeshi are analogous art because they are in the same field of endeavor, user preference vehicle setting adjustment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Noguerol as modified by Jacobs and Ricci and Ishioka to incorporate the teaching of Takeshi of wherein the controller determines whether the braking device has generated a braking force sufficient to stop the vehicle within a preset sudden braking distance, and allows an additional pressure to be applied the braking device to minimize a braking distance of the vehicle based on a result of the determination in order to prevent collision of the host vehicle with a preceding vehicle (Takeshi [0048]).
Claim 20 is rejected for similar reasons as claim 10, see above rejection.
			Response to Arguments
Applicant’s arguments filed on 06/03/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US10225350 discloses applying preset vehicle features based on a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664